          Case 1:20-cv-09418-AT-SDA Document 14 Filed 04/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    ϰͬϵͬϮϬϮϭ
    Hopeton Prendergast,

                                     Plaintiff,
                                                                    1:20-cv-09418 (AT) (SDA)
                  -against-
                                                                    ORDER OF SERVICE
    Cynthia Brann et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Plaintiff, currently incarcerated at the Vernon C. Bain Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that jail officials are failing to protect him from contracting

COVID-19.1 By Order dated December 4, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. 1 (Order, ECF No. 6.) Plaintiff filed a Second

Amended Complaint on April 5, 2021. 2 (Second Am. Compl., ECF No. 13.)

                                           ORDER OF SERVICE

    A.    Defendants Yang and Egan

          Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission
to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
2
 The Court notes that Plaintiff signed the Second Amended Complaint on March 6, 2021 and delivered it
to prison authorities for mailing (see Second Am. Compl. at 7), but it was not filed on the docket until April
5, 2021.
        Case 1:20-cv-09418-AT-SDA Document 14 Filed 04/09/21 Page 2 of 4




serve if the plaintiff is authorized to proceed IFP)).

        To allow Plaintiff to effect service on Defendants Yang and Egan through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

B.      Defendant Brann

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this Order. The Court requests that Commissioner Cynthia

Brann waive service of summons.

                                            CONCLUSION

        The Clerk of Court is respectfully requested to electronically notify the New York City

Department of Correction and the New York City Law Department of this Order. The Court

requests that Defendant Brann waive service of summons.

        The Clerk of Court is further requested to complete the USM-285 forms with the

addresses for Yang and Egan and deliver all documents necessary to effect service to the U.S.

Marshals Service.




                                                   2
         Case 1:20-cv-09418-AT-SDA Document 14 Filed 04/09/21 Page 3 of 4




       Finally, the Clerk of Court is requested to mail a copy of this Order to the pro se Plaintiff,

together with an information package.

SO ORDERED.

DATED:        New York, New York
              April 9, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 3
Case 1:20-cv-09418-AT-SDA Document 14 Filed 04/09/21 Page 4 of 4




             DEFENDANTS AND SERVICE ADDRESSES


     Patricia Yang
     Senior Vice President for Correctional Health Services
     for NYC Health + Hospitals
     55 Water Street
     18th Floor
     New York, New York 10041

     Margaret Egan
     Executive Director of the Board of Correction
     1 Centre Street
     Room 2213
     New York, New York 10007
